Citation Nr: 0943078	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  08-17 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for tinea pedis.

2.  Entitlement to service connection for otitis externa.

3.  Entitlement to service connection for chronic headaches.

4.  Entitlement to service connection for acquired 
psychiatric disorders, to include posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1999 to 
April 2000, and from December 2002 to June 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
otitis externa, dry and scaling feet (diagnosed as tinea 
pedis) and chronic headaches.  The RO also denied reopening 
claims for service connection for PTSD and depression but 
later reopened these claims in an April 2004 Statement of the 
Case.

The Board notes that after the case was certified on appeal, 
the Veteran submitted additional evidence.  Although the 
Veteran did not submit a  waiver of his right to have the 
evidence initially considered by the RO, the Board finds that 
the new evidence submitted was in support of the Veteran's 
motion to have his case advanced on the docket.  Therefore, a 
waiver of RO review is unnecessary.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for otitis externa, chronic 
headaches, and psychiatric disorders are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

The Veteran's tinea pedis is etiologically related to the 
Veteran's service.



CONCLUSION OF LAW

Tinea pedis was incurred in service.  38 U.S.C.A. §§ 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Since the Board is granting the claim for service connection 
for tinea pedis, the claim is substantiated, and there are no 
further VCAA duties.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  

II.  Service Connection for Tinea Pedis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, 
service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).   

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Missing service medical records do not create a heightened 
benefit of the doubt, but only a heightened duty on the part 
of VA to consider the applicability of the benefit of the 
doubt, to assist the claimant in developing the claim, and to 
explain its decision.  See Cromer v. Nicholson, 19 Vet App 
215 (2005); see also Russo v. Brown, 9 Vet. App. 46, 51 
(1996).

A veteran is competent to testify as to his observations.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  In addition, lay witnesses may, in some 
circumstances, opine on questions of diagnosis and etiology.  
See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009) (Board's categorical statement that "a valid medical 
opinion" was required to establish nexus, and that a 
layperson was "not competent" to provide testimony as to 
nexus because she was a layperson, conflicts with Jandreau).  

The Veteran claims that his current feet disability began in 
service, and he continues to receive treatment for the 
condition.  Specifically, he claims that his feet disability 
began during his first tour of duty in Camp Lemonier, 
Djibouti, Africa.  He reports that after walking miles daily 
doing reconnaissance missions, he noticed that the skin of 
his feet became dry and scaling, started to bleed and made it 
painful to stand up.  He stated that during his second tour 
of duty, his disability was aggravated and became chronic.  
The Veteran also noted that he has received post-service 
treatment for this condition.

Only the Veteran's service treatment records for his first 
tour of duty are associated with the Veteran's claims file.  
The service treatment records do not, however, include the 
Veteran's discharge examination or show any treatment for or 
complaints of a disability of his feet.  The claims file does 
show that the Veteran received treatment from the VA on June 
3, 2003 before he was separated from the military on June 15, 
2003.  The June 3, 2003 VA treatment record shows that the 
Veteran was diagnosed with tinea pedis of both feet.  At that 
time, the Veteran reported that he had foot pain in both feet 
for about five months.  The examination of the feet revealed 
severe skin scaling and cracking soles of both feet and in 
between the toes.

Post-service treatment records show treatment for tinea pedis 
in an October 2006 VA treatment record.  In a June 2007 VA 
treatment record, the Veteran was again treated for tinea 
pedis.  The examining physician noted that it was partially 
responsive to nystatin powder and added treatment of 
ketoconazole cream.  An October 2007 VA treatment record 
shows treatment for tinea pedis.  The record noted that the 
Veteran was previously prescribed nystatin powder during the 
day and ketoconazole cream at night without much improvement.  
The Veteran was told to contact the clinic if there was no 
improvement.  The Veteran again received treatment at the VA 
Medical Center for tinea pedis in November 2007.  The 
physician told the Veteran to continue to use topical anti-
fungal treatment as ordered and to wear white cotton socks 
only.  The physician noted that if there was no improvement, 
she would consider a dermatology referral.  

The Veteran has stated that his current tinea pedis is 
related to his military service.  The Veteran is competent to 
testify to his observations and has consistently reported 
having dry and scaling skin since service.  Tinea pedis is an 
etiological question similar to testimony as to a separated 
shoulder, varicose veins, or flat feet, which are capable of 
direct observation.  See Jandreau, 492 F.3d at 1376 (lay 
witness capable of diagnosing dislocated shoulder); Barr, 21 
Vet. App. at 308-309 (lay testimony is competent to establish 
the presence of varicose veins).  Furthermore, lay witnesses 
may, in some circumstances, opine on questions of diagnosis 
and etiology.  For these reasons, the Board finds that the 
Veteran is competent to testify that his current tinea pedis 
began during his military service and has continued since 
that time.

The Board also finds the Veteran's statements to be credible 
as the evidence corroborates his statements.  Before the 
Veteran filed a claim for service connection for dry and 
scaling feet, the Veteran sought treatment with the VA before 
he was separated from active duty.  At that time, the Veteran 
reported experiencing scaling and dry feet for the past five 
months.  The Board finds that this statement by the Veteran 
to be highly probative as it was made for the purpose of 
medical treatment and made before he filed his claim for 
service connection.  In addition, the VA post-service 
treatment records show treatment for tinea pedis since the 
Veteran was discharged from the military. 

Accordingly, it is the determination of the Board that the 
Veteran's tinea pedis, claimed as dry and scaling feet, is of 
in-service onset, and service connection is warranted for the 
disorder.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for tinea pedis is granted.


REMAND

The Veteran claims that his otitis externa, chronic headaches 
and psychiatric disorders, to include posttraumatic stress 
disorder and depression, are related to his military service.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  Here, the Veteran has not been provided an examination 
for his otitis externa, chronic headaches and psychiatric 
disorders.  The record shows evidence of current 
disabilities.  The Veteran has reported that these 
disabilities are due to his military service.  Since the 
record does not contain sufficient information to make a 
decision on these claims, an examination is needed to 
determine the whether his current otitis externa, chronic 
headaches and psychiatric disorders are related to service.  

Furthermore, the Veteran submitted Explanation of Benefits 
from BlueCross BlueShield showing treatment at the VA in 
April of 2009.  The most recent VA treatment record 
associated with the claims file is dated January 21, 2009.  
VA has a duty to obtain all pertinent VA treatment records. 
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  VA 
records beginning in February 2009 should be obtained and 
associated with the Veteran's claims file.  

The record varies on whether the Veteran served in combat or 
not.  The RO should seek to verify whether the Veteran in 
fact served in combat.  In addition, the Veteran describes 
fearing for his life when sirens would warn of missile scuds 
and artillery coming toward their camp in Kuwait and Iraq in 
a May 2005 statement.  The record shows that the Veteran 
served on active duty from December 2002 to June 2003.  The 
RO/AMC should send a letter to the Veteran asking him to 
provide a specific time frame during the 6 month period that 
he served in Iraq and Kuwait, of when missile and scuds hit 
his camp, if at all.  If the Veteran's unit was attacked, the 
RO/AMC should seek to verify these incidences.

It appears that the RO attempted to obtain service treatment 
records for the Veteran's second period of service from 
December 2002 to June 2003 but was unsuccessful.  Where 
service treatment records are missing, VA has a duty to 
search alternate sources of service records.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  The RO should attempt to 
obtain service treatment records for the Veteran's second 
period of service from alternate sources and associate them 
with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The RO/AMC should obtain VA treatment 
records beginning in February 2009 to the 
present and associate them with the 
Veteran's claims file.  

2.  The RO/AMC should attempt to obtain 
service treatment records for the 
Veteran's second period of service from 
December 2002 to June 2003.  

3.  The RO/AMC should send a letter to 
the Veteran asking him to provide a 
specific time frame during the six month 
period that he served in Iraq and Kuwait, 
of when missile and scuds hit his camp, 
if at all.  If the Veteran's unit was 
attacked, the RO/AMC should seek to 
verify these incidences.  

4.  The Veteran also noted that he 
encountered extreme harassment from other 
servicemen due to his ethnicity.  The 
Veteran should provide any physical 
assaults he might have experienced due to 
harassment.

5.  The RO/AMC should seek to verify 
whether the Veteran served in combat.

6.  After completion of #1-2 above, the 
Veteran must be afforded a VA 
examination, with an appropriate 
examiner, to determine the nature and 
etiology of the Veteran's otitis externa.  
The Veteran's claims file must be made 
available to the examiner, and the 
examiner must review the entire claims 
file in conjunction with the examination.

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
otitis externa disorder.  The examiner is 
also requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed disorder 
is etiologically related to the Veteran's 
period of active service.

If the ear symptomatology cannot be 
attributed to any known clinical 
diagnosis, the examiner should indicate 
whether it represents an objective 
indication of chronic disability 
resulting from an undiagnosed illness 
related to the Veteran's Persian Gulf War 
service, or a medically unexplained 
chronic multisymptom illness, which is 
defined by a cluster of signs or 
symptoms.  The examiner should describe 
the severity of such symptomatology.

If this opinion is unfavorable to the 
Veteran, the examiner must provide a 
complete rationale for the opinion, with 
references to all relevant treatment 
records.

7.  After completion of #1-5 above, the 
Veteran must be afforded a VA 
examination, with an appropriate 
examiner, to determine the nature and 
etiology of the Veteran's current 
headaches.  The Veteran's claims file 
must be made available to the examiner, 
and the examiner must review the entire 
claims file in conjunction with the 
examination.

All tests and studies deemed necessary by 
the examiner should be performed. Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
headache disorder.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed disorder 
is etiologically related to the Veteran's 
period of active service or to the 
Veteran's service-connected psychiatric 
disorders, if any.  

If this opinion is unfavorable to the 
Veteran, the examiner must provide a 
complete rationale for the opinion, with 
references to all relevant treatment 
records.  The examiner should also 
comment on the September 2007 treatment 
records which note that Veteran's 
headaches and other symptoms are more 
related to any psychiatric conditions.  
The examiner should also comment on 
whether his current headaches are due to 
falls in service.

If the headache symptomatology cannot be 
attributed to any known clinical 
diagnosis, the examiner should indicate 
whether it represents an objective 
indication of chronic disability 
resulting from an undiagnosed illness 
related to the Veteran's Persian Gulf War 
service, or a medically unexplained 
chronic multisymptom illness, which is 
defined by a cluster of signs or 
symptoms.  The examiner should describe 
the severity of such symptomatology.

8.  After completion of #1-5 above, the 
Veteran must be afforded a VA psychiatric 
examination, with an appropriate 
examiner, to determine the nature and 
etiology of the Veteran's current 
psychiatric disorders, to include PTSD.  
The Veteran's claims file must be made 
available to the examiner, and the 
examiner must review the entire claims 
file in conjunction with the examination.

All tests and studies deemed necessary by 
the examiner should be performed, and a 
multi-axis diagnosis and Global 
Assessment of Functioning (GAF) score 
should be assigned.  Based on a review of 
the claims file and the clinical findings 
of the examination, the examiner is 
requested to provide a diagnosis 
corresponding to the claimed depression 
and PTSD.  The examiner is also requested 
to offer an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that the 
diagnosed disorders are etiologically 
related to the Veteran's period of active 
service.

If this opinion is unfavorable to the 
Veteran, the examiner must provide a 
complete rationale for the opinion, with 
references to all relevant treatment 
records.

9.  After completion of the above 
development, the issues should be 
readjudicated.  If the determination of 
any of these claims remains adverse to 
the Veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


